               Case 2:17-cv-00094-RAJ Document 218 Filed 02/05/19 Page 1 of 3



 1
                                                                                  Judge Jones
 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
     ABDIQAFAR WAGAFE, et al., on behalf of             CASE NO. C17-00094RAJ
11   himself and other similarly situated,
                                                        NOTICE OF SUBMISSION OF
12                                Plaintiffs,           FOUR DOCUMENTS FOR
                                                        IN CAMERA REVIEW AT THE
13               v.                                     DIRECTION OF THE COURT
14   DONALD TRUMP, President of the United
     States, et al.,
15
                                  Defendants.
16

17

18           TO THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF

19 WASHINGTON, AND TO PLAINTIFFS, AND TO THEIR COUNSEL OF RECORD:

20           PLEASE TAKE NOTICE that on December 18, 2018, the Court held a telephonic status

21 conference with the parties to discuss, among other matters, the procedure and timing for submission

22 for its in camera review of a limited subset of documents withheld by Defendants under the

23 deliberative process privilege and challenged in Plaintiffs’ Motion to Compel (Dkt. #152). As

24 reported to the Court (Dkt. # 212), the parties subsequently agreed that Defendants would submit

25 four documents previously shared with Plaintiffs during the parties’ deliberative process privilege

26 negotiations for the Court’s in camera review in relation to Dkt. #152.

27
                                                                                         UNITED STATES ATTORNEY
     NOTICE OF SUBMISSION OF FOUR DOCUMENTS FOR IN CAMERA REVIEW AT                   5220 UNITED STATES COURTHOUSE
28   THE DIRECTION OF THE COURT - 1
                                                                                               700 Stewart Street
                                                                                       Seattle, Washington 98101-1271
     (Case No. C17-00094RAJ)                                                                    (206)-553-7970
                Case 2:17-cv-00094-RAJ Document 218 Filed 02/05/19 Page 2 of 3



 1            Accordingly, the following four documents, chosen by agreement of the parties, are hereby
                                                                 1
 2 submitted to the Court in unredacted form for in camera review :

 3            1.      DEF-00000667.unredacted.pdf

 4            2.      DEF-00011090.unredacted.pdf

 5            3.      DEF-00011100.unredacted.pdf

 6            4.      DEF-00011117.unredacted.pdf

 7

 8

 9 Dated: February 5, 2019                                        Respectfully Submitted,

10 JOSEPH H. HUNT                                                 DANIEL E. BENSING
   Assistant Attorney General                                     Senior Trial Counsel
11 Civil Division                                                 Federal Programs Branch
   U.S. Department of Justice
12                                                                LEON B. TARANTO
   AUGUST FLENTJE                                                 Trial Attorney
13 Special Counsel                                                Torts Branch
   Civil Division
14
   ETHAN B. KANTER                                                ANDREW C. BRINKMAN
15 National Security Unit                                         Trial Attorney
   Office of Immigration Litigation                               Office of Immigration Litigation
16 Civil Division
                                                                  BRENDAN T. MOORE
17 DEREK C. JULIUS                                                Trial Attorney
   Assistant Director                                             Office of Immigration Litigation
18 Office of Immigration Litigation
   Civil Division                                                 LINDSAY M. MURPHY
19                                                                Counsel for National Security
   BRIAN T. MORAN                                                 National Security Unit
20 United States Attorney                                         Office of Immigration Litigation
21
   s/ Brian C. Kipnis
22 BRIAN C. KIPNIS
   Assistant United States Attorney
23 Western District of Washington

24                                                                Counsel for Defendants
25

26 12018.
      By agreement of the parties, these documents were originally to be submitted to the Court on or before December 28,
          (Dkt. # 212). Unfortunately, the lapse of appropriations which occurred on December 22, 2018, interrupted those
     plans. The undersigned apologizes for the delay in submitting these documents for in camera review to the Court.
27
                                                                                                        UNITED STATES ATTORNEY
     NOTICE OF SUBMISSION OF FOUR DOCUMENTS FOR IN CAMERA REVIEW AT                                  5220 UNITED STATES COURTHOUSE
28   THE DIRECTION OF THE COURT - 2
                                                                                                              700 Stewart Street
                                                                                                      Seattle, Washington 98101-1271
     (Case No. C17-00094RAJ)                                                                                   (206)-553-7970
               Case 2:17-cv-00094-RAJ Document 218 Filed 02/05/19 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on February 5, 2019, I electronically filed the foregoing with the Clerk
 3 of the Court using the CM/ECF system, which will send notification of such filing to all counsel of

 4 record.

 5

 6                                                 s/ Crissy Leininger
                                                   CRISSY LEININGER
 7                                                 Paralegal Specialist
                                                   United States Attorney’s Office
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                             UNITED STATES ATTORNEY
     NOTICE OF SUBMISSION OF FOUR DOCUMENTS FOR IN CAMERA REVIEW AT                       5220 UNITED STATES COURTHOUSE
28   THE DIRECTION OF THE COURT - 3
                                                                                                   700 Stewart Street
                                                                                           Seattle, Washington 98101-1271
     (Case No. C17-00094RAJ)                                                                        (206)-553-7970
